Citation Nr: 0619006	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to service connection for a heart condition, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his son, and D. D.




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
However, the RO in Reno, Nevada currently has jurisdiction.  

In a November 2004 decision, the Board denied service 
connection for removal of the prostate, to include secondary 
to Agent Orange exposure, and remanded the others issues on 
appeal for further development.  

The Board notes that the veteran also appealed the RO's 
November 1999 denial of service connection for PTSD and 
residuals of a right eye injury.  The RO granted the claims 
in March 2004 and September 2005, respectively.  The veteran 
has not initiated appellate action regarding these decisions.  
Therefore, the Board no longer has jurisdiction over these 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
malaria in service or within one year after separation from 
service, or that he currently has malaria.

2.  Competent medical evidence indicates that the veteran's 
heart condition was not caused or aggravated by his service-
connected PTSD.



CONCLUSIONS OF LAW

1.  The veteran has no disability due to malaria incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's heart condition was not caused or 
aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

A notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.

The veteran's claim was received prior to the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
therefore, the initial unfavorable adjudication of his claim 
was not error, Pelegrini, 18 Vet. App. at 120, as compliance 
with the VCAA was impossible.  See Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006).  Further, the veteran's 
claim was scrutinized under VCAA standards during the appeal 
period.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. 
Prec. Op. No. 7-2003 (November 19, 2003).  

In this case, in a January 2005 letter, the RO provided 
complete notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA.  He was essentially told to submit evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided medical examinations in which the 
examiners have rendered opinions regarding the etiology of 
the conditions at issue, and a hearing to present testimony.  
The record has been developed to the extent possible.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The 4th and 5th elements were not addressed in the notice 
letter.  The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or effective date for any award of 
service connection.  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any question as to the appropriate degree 
of disability or the effective date to be assigned for 
service connection is rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran concerning these 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

A.  Malaria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for certain 
tropical diseases, including malaria, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

The veteran's service medical records show that he was seen 
as an outpatient in July 1970 and August 1970 for chills and 
fever.  In July 1970, the diagnosis was rule out malaria.  In 
August 1970, the diagnosis was probable viral infection.  He 
was hospitalized in August 1970 for six days.  The discharge 
diagnosis was febrile illness; malaria searched for but not 
found, probable viral syndrome, resolved.  On examination for 
discharge in December 1970, no findings pertaining to malaria 
were noted.

Post-service medical records are negative for any complaints 
of findings or treatment of malaria.  A VA infectious, 
immune, and nutritional disabilities examination was 
conducted in May 2005.  The examiner stated that the smear 
for malaria was negative.  Therefore, the examiner stated 
there was no evidence that the veteran currently had malaria.  
In an addendum, dated in July 2005, it was noted that the 
claims file was reviewed and that there was no evidence to 
support a diagnosis of malaria.  

The veteran contends that he was exposed to and treated for 
malaria in service.  He does not remember the medicine used 
to treat the malaria.  He essentially stated that the 
military physician could not definitively diagnose malaria 
because he informed the veteran that malaria could only be 
diagnosed during the active stage of the condition.  He noted 
that over the past several years, he experienced chills and 
occasional fever, which he attributed to the residuals of 
malaria.  The veteran also noted that he probably experienced 
about two dozen such attacks since he left service.  He 
stated that he did not seek treatment for the problem.  

On review of the evidence of record, the veteran's service 
medical records only noted that the diagnosis of malaria was 
to be ruled out.  Malaria has never been diagnosed after 
service by medical personnel.  In fact, a VA examiner in 2005 
has stated that the veteran does not have malaria.  There is 
no evidence showing that the veteran currently has residuals 
of malaria due to service.  The Board therefore concludes 
that service connection is not warranted for malaria.  

The Board has considered the veteran's statements.  While the 
veteran may sincerely believe that he suffers form the 
residuals of malaria incurred in service, as a lay person, he 
is not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  Thus, the appeal is denied.


B.  Heart Condition

Service connection also is permissible for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  See Allen v. Brown, 7 Vet. App. 439 (1995).  This 
includes situations where a service- connected condition has 
aggravated a condition that is not service connected.  See 
Allen, supra.  But in these instances, compensation is only 
payable for the degree of additional disability attributable 
to the aggravation.  Id.

The veteran's service medical records are negative for any 
findings or treatment of a cardiovascular disease.  An 
electrocardiogram (EKG) conducted in service in October 1970 
was within normal limits.  

Post-service medical records include a medical report from 
Paul D. Anderson, M.D., dated in June 1991.  The private 
physician noted that the veteran was hospitalized in February 
1991 for a transient ischemic attack (TIA) and possible 
Myocardial infarction (MI).  He also noted that the veteran 
had not been hypertensive on multiple reading preceding the 
stroke condition, when he was found to have distinctly 
abnormal blood pressure readings.  The physician also noted 
that the veteran was hypertensive on follow up examinations.  
It was the physician's opinion that the veteran's strong 
reaction to being demoted at work led to his high blood 
pressure spikes, and the development of small strokes.  In a 
July 1991 report, Dr. Anderson stated that the veteran was 
given medication for high cholesterol in May 1989.  

In September 1991 reports, Michael Drexler, Ph.D. and Anthony 
Piccione, Ph.D., two licensed clinical psychologists, and 
Stephen E. Cox, a specialist in internal medicine, opined 
that they agreed with Dr. Anderson's conclusion that the 
work-related stress caused the veteran's stroke condition.  
Also in a September 1991 report, Richard J. Frink, M.D., 
stated that it was unclear whether the veteran suffered a 
cerebrovascular accident in February 1991; but in any event, 
he did not find that there was "sufficient evidence to 
invoke industrial causation."  

In December 1994, the veteran was diagnosed with status post 
MI and underwent left heart catheterization, coronary 
angiography, and left ventriculography.  In January 1995, the 
veteran underwent coronary artery bypass graft surgery times 
four.  

A VA heart examination was conducted in October 1999.  The 
examiner stated that the veteran's service medical records 
were reviewed, and there was no indication of hypertension in 
service.  The examiner noted that the veteran had episodes of 
PTSD and anxiety during the Persian Gulf War and noted that 
the veteran's son served in the Persian Gulf; but that the 
veteran did not have any additional symptoms or complaints 
relating to his PTSD.  It was opined that the veteran's 
hypertension and cardiovascular disease were not caused by 
his PTSD.  The examiner stated that it was more likely than 
not that the veteran's PTSD could, on occasion, elevate his 
blood pressure or bring on his anginal symptoms.  

A letter from a VA staff psychiatrist dated in January 2000 
is of record.  The letter stated that the veteran has been 
receiving treatment for his PTSD since July 1999.  The 
psychiatrist stated that because of the veteran's underlying 
PTSD condition, he could have periods of depression, anxiety, 
and personality changes; which could, at least, contribute 
proximately to worsening of his chronic medical conditions.  

A VA heart examination was conducted in July 2005.  The 
diagnosis was coronary artery disease, status post MI, status 
post coronary artery bypass graft surgery times four; mild 
mitral valve insufficiency by auscultation and documented in 
a echocardiogram in 2002; atypical chest pain; hypertension, 
very well controlled a rest on this examination; and 
dyslipidema.  The examiner, after reviewing the veteran's 
claims file and obtaining a detailed history from the 
veteran, stated that the veteran's blood pressure was very-
well controlled and there was no evidence of end-organ damage 
secondary to hypertension.  The examiner opined that it was 
clear that the veteran's PTSD did not aggravate his 
hypertension, and there was no evidence of periodic 
hypertension and angina related to his PTSD.  The examiner 
concluded that the veteran's stable hypertensive 
cardiovascular disease was more likely than not unrelated to 
his PTSD.  

The veteran contends that the anxiety and stress caused by 
his service-connected PTSD caused or aggravated his 
cardiovascular disease.  The veteran contends that watching 
television accounts of the Persian Gulf War aggravated his 
service-connected PTSD to the extent that he sustained a 
cerebrovascular accident in 1991, and myocardial infarction 
in December 1994.  In addition, he asserts that this stress 
caused his hyperlipidemia and necessitated coronary artery 
bypass graft surgery.  He therefore, requests secondary 
service connection for his heart condition.  The veteran's 
son testified that his serving in the Persian Gulf during the 
war greatly increased the veteran's stress level during that 
time.  

The veteran's claim for service connection for heart 
condition on the basis that the veteran's service-connected 
PTSD caused his heart condition must be denied because there 
is no competent medical evidence demonstrating that the 
service-connected disability caused his heart condition.  See 
Allen, 7 Vet. App. at 449; 38 C.F.R. § 3.310(a), supra.  Both 
VA examiners who conducted the October 1999 and July 2005 
heart examinations stated that the veteran's heart condition 
was not caused by the veteran's PTSD.  In addition, numerous 
private medical reports from June 1991 to September 1991 
contained the opinion that the veteran's February 1991 stroke 
condition was caused by work-related stress.  

However, secondary service connection can be awarded when a 
service-connected condition has aggravated a condition that 
is not service connected.  The Board notes that there are 
differing medical opinions regarding whether the veteran's 
heart condition was aggravated by his service-connected PTSD.  

An accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  But, again, a doctor's opinion phrased 
in mere terms of "may or may not" is an insufficient basis 
for an award of service connection.  Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  The examiner who conducted the October 
1999 VA examination essentially stated that it was more 
likely than not that the veteran's PTSD could, on occasion, 
elevate his blood pressure or bring on his anginal symptoms.  
Such medical opinions expressed in equivocal terms that 
merely amount to "may" or "may not" be related to service are 
too speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In addition, 
the examiner does not opine that the veteran's PTSD 
precipitated any chronic worsening of his heart condition.  
See 38 C.F.R. § 3.310(a); Allen, supra.  The opinion of the 
VA staff psychiatrist contained in the January 2000 letter is 
also too speculative, stating that the veteran could have 
periods of depression, anxiety, and personality changes; 
which could, at least, contribute proximately to worsening of 
his chronic medical conditions.  The opinion does not even 
identify the specific "medical condition" which was 
aggravated by the veteran's PTSD.  

The Board accords greater weight to the far more definitive 
opinion of the examiner who conducted the VA examination 
indicating that that it was clear that the veteran's PTSD did 
not aggravate his hypertension, and there was no evidence of 
periodic hypertension and angina related to his PTSD.  He 
reviewed the veteran's medical records and provided the 
reasoning upon which his opinion was based.  Therefore, 
service connection based on aggravation of the veteran's 
heart condition by his service-connected PTSD is not 
warranted.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also 


Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Thus, the appeal is 
denied.


ORDER

Entitlement to service connection for the residuals of 
malaria is denied.  

Entitlement to service connection for a heart condition, 
claimed as secondary to his service-connected PTSD is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


